
	
		II
		111th CONGRESS
		1st Session
		S. 1193
		IN THE SENATE OF THE UNITED STATES
		
			June 4, 2009
			Ms. Snowe (for herself
			 and Ms. Klobuchar) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To amend title 49, United States Code, to
		  enhance aviation safety, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Aviation Safety Enhancement Act of
			 2009.
		2.Aviation safety
			 whistleblower investigation officeSection 106 of title 49, United States Code,
			 is amended by adding at the end the following:
			
				(s)Aviation safety
				whistleblower investigation office
					(1)EstablishmentThere
				is established in the Department of Transportation an Aviation Safety
				Whistleblower Investigation Office (in this subsection referred to as the
				Office).
					(2)Director
						(A)AppointmentThe
				head of the Office shall be the Director, who shall be appointed by the
				Secretary of Transportation.
						(B)QualificationsThe
				Director shall have a demonstrated ability in investigations and knowledge of,
				or experience in, aviation.
						(C)TermThe
				Director shall be appointed for a term of 5 years.
						(D)VacancyAny
				individual appointed to fill a vacancy in the position of the Director
				occurring before the expiration of the term for which the individual’s
				predecessor was appointed shall be appointed for the remainder of that
				term.
						(3)Complaints and
				investigations
						(A)Authority of
				directorThe Director shall—
							(i)receive complaints
				and information submitted by employees of persons holding operating
				certificates issued under chapter 1 of title 14, Code of Federal Regulations,
				and employees of the Administration with respect to activities that may violate
				an order, regulation, or standard of the Administration or any other provision
				of Federal law relating to aviation safety;
							(ii)assess complaints
				and information submitted under clause (i) and determine whether a substantial
				likelihood exists that a violation of an order, regulation, or standard of the
				Administration or any other provision of Federal law relating to aviation
				safety has occurred; and
							(iii)based on the
				assessment conducted under clause (ii), submit written recommendations to the
				Administrator for further investigation or corrective actions.
							(B)Disclosure of
				identitiesThe Director may not disclose the identity of an
				individual who submits a complaint or information under subparagraph (A)(i)
				unless—
							(i)the individual
				provides written consent to the disclosure; or
							(ii)the Director
				determines, in the course of an investigation undertaken in response to the
				complaint or information submitted by the individual, that the disclosure is
				unavoidable.
							(C)Independence of
				directorThe Secretary of Transportation, the Administrator, or
				any officer or employee of the Administration may not prevent or prohibit the
				Director from—
							(i)initiating,
				carrying out, or completing any assessment of a complaint or information
				submitted subparagraph (A)(i); or
							(ii)reporting to
				Congress with respect to any such assessment.
							(D)Access to
				informationIn conducting an assessment of a complaint or
				information submitted under subparagraph (A)(i), the Director shall have access
				to all records, reports, audits, reviews, documents, papers, recommendations,
				and other material necessary to determine whether a substantial likelihood
				exists that a violation of an order, regulation, or standard of the
				Administration or any other provision of Federal law relating to aviation
				safety has occurred.
						(4)Responses to
				recommendationsThe Administrator shall—
						(A)submit a written
				response to a recommendation submitted by the Director under subparagraph
				(A)(iii); and
						(B)retain records
				related to any investigations or corrective actions taken in response to the
				recommendation.
						(5)Incident
				reportsIf the Director determines there is a substantial
				likelihood that a violation of an order, regulation, or standard of the
				Administration or any other provision of Federal law relating to aviation
				safety has occurred and that the potential violation requires immediate
				corrective action, the Director shall expeditiously report the potential
				violation to the Administrator and the Inspector General of the Department of
				Transportation.
					(6)Reporting of
				criminal violations to inspector generalIf the Director has
				reasonable grounds to believe that there has been a violation of Federal
				criminal law, the Director shall expeditiously report the violation to the
				Inspector General.
					(7)Annual reports
				to CongressNot later than October 1 of each year, the Director
				shall submit to Congress a report that contains—
						(A)information on the
				number of complaints and the information submitted to the Director under
				paragraph (3)(A)(i) during the preceding 12-month period;
						(B)summaries of the
				submissions described in subparagraph (A);
						(C)summaries of
				investigations and corrective actions recommended in response to the
				submissions described in subparagraph (A); and
						(D)summaries of the
				responses of the Administrator to the recommendations described in subparagraph
				(C).
						.
		3.Modification of
			 customer service initiative
			(a)FindingsCongress finds the following:
				(1)Subsections (a)
			 and (d) of section 40101 of title 49, United States Code, directs the Federal
			 Aviation Administration (referred to in this section as the
			 Administration) to make safety its highest priority.
				(2)To ensure that
			 there would be no appearance of a conflict of interest for the Administration
			 in carrying out its safety responsibilities, Congress amended section 40101(d)
			 of such title in section 401 of the Federal Aviation Reauthorization Act of
			 1996 (Public Law 104–264; 110 Stat. 3244) to remove the responsibilities of the
			 Administration to promote airlines.
				(3)Despite those
			 directives from Congress regarding the priority of safety, the
			 Administration—
					(A)issued a vision
			 statement in which the Administration stated that the vision of the
			 Administration includes being responsive to our customers and
			 accountable to the public; and
					(B)issued a customer
			 service initiative in 2003, which required aviation inspectors to treat air
			 carriers and other aviation certificate holders as customers
			 rather than as regulated entities.
					(4)The initiative
			 described in paragraph (3) appears to have given regulated entities and
			 Administration inspectors the impression that the management of the
			 Administration gives an unduly high priority to the satisfaction of regulated
			 entities regarding its inspection and certification decisions and other lawful
			 actions of its safety inspectors.
				(5)As a result of the
			 emphasis on customer satisfaction, some managers of the Administration have
			 discouraged vigorous enforcement and replaced inspectors whose lawful actions
			 adversely affected an air carrier.
				(b)Modification of
			 initiativeNot later than 90
			 days after the date of the enactment of this Act, the Administrator of the
			 Federal Aviation Administration shall modify the customer service initiative,
			 mission, vision statements, and other statements of policy of the
			 Administration—
				(1)to remove any
			 reference to air carriers and other entities regulated by the Administration as
			 customers;
				(2)to clarify that in regulating safety, the
			 only customers of the Administration are individuals traveling on aircraft;
			 and
				(3)to clarify that
			 air carriers and other entities regulated by the Administration do not have the
			 right to select the employees of the Administration who will inspect their
			 operations.
				(c)Safety
			 priorityIn carrying out the Administrator’s responsibilities,
			 the Administrator shall ensure that safety is given a higher priority than
			 preventing the dissatisfaction of an air carrier or other entity regulated by
			 the Administration with an employee of the Administration.
			4.Post-employment
			 restrictions for flight standards inspectors
			(a)In
			 generalSection 44711 of
			 title 49, United States Code, is amended by adding at the end the
			 following:
				
					(d)Post-employment
				restrictions for flight standards inspectorsA person holding an
				operating certificate issued under chapter 1 of title 14, Code of Federal
				Regulations, may not knowingly employ, or engage in employment negotiations or
				make a contractual arrangement of employment with, an employee of the Federal
				Aviation Administration if the employee, in the preceding 2-year period—
						(1)served as, or was responsible for oversight
				of, a flight standards inspector of the Agency; and
						(2)had responsibility
				to inspect, or oversee inspection of, the operations of the certificate
				holder.
						.
			(b)ApplicabilityThe
			 amendment made by subsection (a) shall apply with respect to individuals
			 employed, on or after the date of the enactment of this Act, by the Federal
			 Aviation Administration.
			5.Assignment of
			 principal supervisory inspectors
			(a)In
			 generalAn individual serving as a principal supervisory
			 inspector of the Federal Aviation Administration may not be responsible for
			 overseeing the operations of the same air carrier for a continuous period of
			 more than 5 years.
			(b)Transitional
			 provisionAn individual serving as a principal supervisory
			 inspector of the Administration with respect to an air carrier on the day
			 before the date of the enactment of this Act may be responsible for overseeing
			 the operations of that air carrier until the later of—
				(1)the last day of
			 the 5-year period described in subsection (a); or
				(2)the last day of
			 the 2-year period beginning on such date of enactment.
				(c)Issuance of
			 orderNot later than 90 days after the date of the enactment of
			 this Act, the Administrator of the Federal Aviation Administration shall issue
			 an order to carry out this section.
			(d)Authorization
			 of appropriationsThere are authorized to be appropriated to the
			 Administrator such sums as may be necessary to carry out this section.
			6.Improved
			 Voluntary Disclosure Reporting System
			(a)Voluntary
			 Disclosure Reporting Program definedIn this section, the term
			 Voluntary Disclosure Reporting Program means the program
			 established by the Federal Aviation Administration through Advisory Circular
			 00–58A, dated September 8, 2006.
			(b)Verification
			 and evaluationThe Administrator of the Federal Aviation
			 Administration shall modify the Voluntary Disclosure Reporting Program to
			 require inspectors to—
				(1)verify that air
			 carriers implement comprehensive solutions to correct the underlying causes of
			 the violations voluntarily disclosed by such air carriers pursuant to the
			 Program; and
				(2)evaluate, before
			 accepting a new report with respect to a previously disclosed violation,
			 whether the air carrier implemented a comprehensive solution with respect to
			 the violation as required by paragraph (1).
				(c)Supervisory
			 review of voluntary self-disclosuresThe Administrator shall
			 establish a process by which each voluntary disclosure received from an air
			 carrier about the practices of that air carrier is reviewed and approved by a
			 supervisor after the initial paper review by an inspector.
			7.National Review
			 Team
			(a)EstablishmentThe
			 Administrator of the Federal Aviation Administration shall establish a National
			 Review Team, comprised of Federal Aviation Administration inspectors who are
			 serving or have served as principal supervisory inspectors.
			(b)AuditsThe
			 National Review Team shall conduct periodic, unannounced audits throughout the
			 United States of the operations and maintenance practices and procedures of air
			 carriers to evaluate the effectiveness of the oversight of air carriers carried
			 out by the Federal Aviation Administration.
			(c)SupervisionThe
			 National Review Team shall be directly supervised by the Associate
			 Administrator for Aviation Safety.
			(d)LimitationThe
			 Associate Administrator for Aviation Safety shall prohibit a member of the
			 National Review Team from participating in any audit of an air carrier under
			 subsection (b) if the member has previously had responsibility for inspecting,
			 or overseeing the inspection of, the operations of that air carrier.
			8.Headquarters
			 review of air transportation oversight system database
			(a)ReviewsThe Administrator of the Federal Aviation
			 Administration shall establish a process by which the air transportation
			 oversight system database of the Federal Aviation Administration is reviewed by
			 a team of employees of the Administration on a monthly basis to ensure—
				(1)the identification
			 of any trends with respect to compliance or noncompliance with the regulations,
			 advisory directives, policies, and procedures of the Administration; and
				(2)that appropriate
			 actions are taken to correct any trends toward noncompliance identified under
			 paragraph (1).
				(b)Monthly team
			 reports
				(1)In
			 generalThe team of employees conducting a monthly review of the
			 air transportation oversight system database under subsection (a) shall submit
			 a report on the results of the review to the Administrator, the Associate
			 Administrator for Aviation Safety, and the Director of the Flight Standards
			 Service.
				(2)ContentsEach
			 report submitted under paragraph (1) shall identify—
					(A)any trends in with
			 respect to compliance or noncompliance identified under subsection (a)(1) by
			 the team of employees conducting the review required under subsection (a);
			 and
					(B)any corrective
			 actions taken or proposed to be taken under subsection (a)(2) in response to
			 any trends toward noncompliance.
					(c) Quarterly
			 reports to CongressThe
			 Administrator shall submit a quarterly report to the Committee on Commerce,
			 Science, and Transportation of the Senate and the Committee on Transportation
			 and Infrastructure of the House of Representatives that—
				(1)describes the results of the reviews of the
			 air transportation oversight system database conducted under subsection (a);
			 and
				(2)includes copies of reports received under
			 subsection (b).
				9.RulemakingNot later than 90 days after the date of the
			 enactment of this Act, the Administrator of the Federal Aviation Administration
			 shall prescribe such regulations as may be necessary to carry out this Act and
			 the amendments made by this Act.
		
